DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-13, 15, and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strader (US 2005/0173545) in view of Jager (US 2010/0206955).
	As to claim 7, Strader discloses a faucet assembly comprising:
	a faucet body 202 having a top, the faucet body 202 supported a spout 204 extending away from the top of the faucet body 202 in an upward direction (Fig. 4), a hot water valve 16, a cold water valve 18, and a thermostatic mixing valve 30 including a first inlet configurable to receive water from a first source via conduit 212, an outlet at spout 204 in fluid communication with the first inlet, and a second inlet configurable to receive water from a second source via conduit 215, and a thermal motor 222 disposed within the valve 30;
	wherein the thermal motor 222 is configured to expand, and thus impart linear force in a first axial direction extending downward from the top of the faucet body 202, wherein the expansion/imparting of linear force increases the flow of water from the second source to the outlet (paragraph 24). 
	Strader does not explicitly teach that the thermostatic mixing valve 30 is formed as a thermostatic mixing valve cartridge. However, Jager teaches that it is known in the art to utilize a pre-assembled thermostatic mixing valve cartridge for a faucet (paragraph 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Strader to utilize a cartridge for the mixing valve as claimed and taught by Jager because it would facilitate ease of construction and repair by providing a conveniently installable, pre-assembled thermostatic valve component.
	As to claims 8-9, Strader, as modified with Jager, includes a thermostatic mixing valve cartridge housing including a housing body with a first inlet 43, a cap 8/41 including the outlet, and a lower housing including a second inlet 42, wherein the housing body is coupled to and disposed between the cap 8/41 and the lower housing and is disposed below the housing body within the faucet body (Figs. 2 and 5, note that when installed in the faucet of Strader the cartridge would be inverted from the disposition shown in the figures of Jager).
	As to claims 10 and 12, Strader, as modified, includes water from the first and second sources passing through the housing (Jager, Figs. 2 and 5).
	As to claim 11, Strader teaches a receptacle for receiving the valve 30, and thus for receiving the housing of the modified apparatus (Figs. 1 and 4).
	As to claim 13, Strader teaches the faucet body 202 including a receptacle for receiving the valve 30, and thus for receiving the housing of the modified apparatus (Figs. 1 and 4), and further including an enclosure having a top surface wherein a hot water valve receptacle (at end 208), a cold water valve receptacle (at end 210), and the receptacle define respective openings in the top surface (Fig. 4). 
	As to claim 15, Strader teaches a first chamber operably connecting the hot water valve to the first inlet, and a second chamber operably connected between the second inlet and a source of cold water that bypasses the cold water valve (see annotated figures).
	As to claim 18, Jager teaches a rotatable cap 57 configured to adjust a regulated maximum water temperature (Fig. 2; paragraphs 25 and 36).
	As to claim 19, Jager teaches the cap 57 having at least one slot for receiving a rotating tool (paragraph 36).
	As to claims 20-22 and 24-26, Strader, as modified and discussed in the rejections above, also includes all of the limitations of claims 20-21.
	As to claim 23, Strader teaches an axially facing outlet at spout 204 (Fig. 4).

Annotated Figures

    PNG
    media_image1.png
    394
    515
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 7/25/2022, with respect to the claim objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said objections/rejections have been withdrawn. 
Applicant’s arguments, see pages 10-16, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Strader (US 2005/0173545).

Conclusion
This application is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763